Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 14-20, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Support for the claimed aligners being made of the same material, each having a movement stimulus, wherein the movement stimulus is different thicknesses between several appliances, but two appliances having the same thickness within the series is not found in the originally filed specification.  Support for varying the thickness and increasing the thickness with .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 17 is directed towards “An alinger system”, therefore, the limitation of manufacturing the aligners and “modifying friction of a tooth-contact surface of an alinger of the plurality of aligners” is unclear. It is noted that the applicant has claimed the limitation as product by process limitation and therefore, it is unclear if the applicant is claiming the modified friction surface or not. It is suggested that the applicant amend the claim to clarify that the surface of the alinger is provided with a modified friction tooth contact surface to positively claim the structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 9, 14, 15-20, 22-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760), as evidenced by Phan (5,975,893) incorporated by reference, in view of Lowe (10,111,729) in view of Kopelman et al. (2015/0366637) in view of Fisher (2009/0081604).
Phan teaches a method for orthodontic treatment comprising, as incorporated by reference (see par. 4 of ‘760, such that patent 5,978,893 which has been incorporated by reference to teach the full description of aligners and intermediate configurations) receiving an impressions of the user (the upper and lower arch, as an appliance is created for both), generating a treatment plan using images created from the impressions received from the user, the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan, 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan, manufacturing a plurality of aligners by thermoforming aligner material to the physical models (see fig. 2, col. 10, ll. 8-47, col. 5, ll. 35-40, col. 12, ll. 66-67, col. 13, ll. 1-4, regarding the mold for forming the appliance over such that the stone model is an impression, col. 14, ll. 35-65 regarding 3d printing the models and thermoforming the aligners, all cited sections above are from the incorporated by reference reference). Phan further teaches the method including providing the plurality of aligners to the user in a single step (see col. 3, ll. 46-50 of the incorporated by reference reference), the plurality of aligners configured to move a first tooth of the user, wherein each aligner of the plurality of aligners includes a movement stimulus configured to affect movement of 
Lowe teaches a method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours, further col. 3, ll. 49-59 teaches wearing the appliances for less time during a 24 hour period will still move teeth, however, it extends the total length of the treatment). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing as taught by Lowe in order to allow for reduced wear time of the aligners during a 24 hour period as desired by the user. Phan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach modifying friction of a tooth contact surface of an aligner of the plurality of aligners and receiving the impressions form a user, the impressions are created by the user using a dental impression kit.     
Kopelman teaches a method for orthodontic treatment comprising manufacturing a plurality of aligners and modifying friction of a tooth contact surface of an alinger of the plurality of aligners (see par. 67, “Optionally, the second layer can be formed with topological features (e.g., embossing, brushing, texturing, roughening, etc.) to enhance surface friction between the shell and the enamel of the received teeth. Such features can be used, for instance, to improve the ability of the shell to grip onto the teeth when worn by the patient). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aligners taught by 
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan (pars. 51, 53-54), 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan (pars. 51, 53-54) manufacturing a plurality of aligners by thermoforming aligner material to the physical models (pars. 15, 53-54) and providing the plurality of aligners to the user in a single shipment (pars. 61, 70). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the step of receiving an impression as taught by Phan/Lowe/Kopelman with receiving the impression from the user as taught by Fisher in order to allow the user to complete treatment from the comforts of their own homes.  
With respect to claims 2-4, Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing a vibration device to the user, the vibration device configured to vibrate the tooth to stimulate cellular activity in blood around the tooth, and applying a selected vibrational force to the tooth, 
Lowe further teaches the method for orthodontic treatment with respect to claim 2, providing a vibration device to the user, the vibration device configured to vibrate the tooth to stimulate cellular activity in blood around the tooth, and applying a selected vibrational force to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see claim 4 below teaching the claimed vibration), with respect to claim 3, the vibration device is configured to vibrate the tooth for up to twenty minutes (col. 8, ll. 59-68, it further noted it is only “configured” to and does not actually claim the method of applying the vibration for the claimed time) and with respect to claim 4, the vibration device provides a vibrational frequently of approximately thirty Hertz to the tooth and a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the forces of vibration device as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
With respect to claim 9, Phan teaches as incorporated by reference, receiving 3D images of a tooth of a user, the 3D images created based on impressions of the users teeth, generating a treatment plan for the user based on the images, the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan, the treatment plan specifically application of a plurality of aligners to the tooth (see above detailed rejection with respect to claim 1 regarding the limitations being taught by incorporation of reference of 5,975,893), the treatment plan specifying 
Lowe teaches method for orthodontic treatment comprising the user applying at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours, further col. 3, ll. 49-59 teaches wearing the appliances for less time during a 24 hour period will still move teeth, however, it extends the total length of the treatment). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing as taught by Lowe in order to allow for reduced wear time of the aligners during a 24 hour period as desired by the user. Phan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach modifying friction of a tooth contact surface of the plurality of aligners, wherein the first, second, third aligners have the tooth contact surface with the modified friction and the 3D images are created based on the impressions that were created by the user using a dental impression kit and the aligners are provided to the user in a single shipment.   
Kopelman teaches a method for orthodontic treatment comprising manufacturing a plurality of aligners and modifying friction of a tooth contact surface of an alinger of the plurality of aligners (see par. 67, “Optionally, the second layer can be formed with topological features (e.g., embossing, brushing, texturing, roughening, etc.) to enhance 
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan (pars. 51, 53-54), 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan (pars. 51, 53-54) manufacturing a plurality of aligners by thermoforming aligner material to the physical models (pars. 15, 53-54) and providing the plurality of aligners to the user in a single shipment (pars. 61, 70). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the step of receiving an impression as taught by Phan/Lowe/Kopelman with receiving the impression from the user as taught 
Phan further teaches with respect to claim 14, the plurality of aligners further comprising a fourth aligner having a fourth movement stimulus, the fourth movement stimulus being the same as the third movement stimulus (see par. 54, explanation above with respect to claim 1).
With respect to claims 15-16, Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing a vibration device to the user, wherein the vibration device provides a vibration force to the tooth simulating cellular activity in blood around the tooth when the vibration device is coupled with at least one the plurality of aligners and when the at least one of the plurality of aligners is applied to the tooth and applying a selected vibration force to the teeth. 
Lowe further teaches the method for orthodontic treatment comprising providing a vibration device to the user, the vibration device provides the vibrational force when the at least one of the plurality of aligners is applied to the tooth and applying a selected vibrational force to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, wherein applying the vibrational frequency and force stimulate cellular activity in blood around the tooth making the tooth more susceptible to movement (see claims 4 above teaching the claimed vibration). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with vibration device used in combination with the aligner as taught by Lowe in order to allow for reduced wear time of the aligners with reduced overall treatment time.   
With respect to claim 17, Phan teaches an aligner system comprising a plurality of aligners configured to move a tooth of a user, a first aligner 302 of the plurality of aligners including a first thickness of a material, a second aligner 303 of the plurality of aligners including a second thickness of the material and a third aligner 304 of the plurality of aligners including a third thickness of the material, and wherein the first aligner imparts a first movement stimulus to the tooth via the first thickness, the second aligner imparts a second movement stimulus to the tooth via the second thickness and the third aligner imparts movement stimulus to the tooth via the third thickness, wherein the second thickness is the same as the third thickness (see detail explanation above with respect to claim 1 regarding appliance’s in a series having the same thickness but varying in geometry). It is noted that the limitations including “the plurality of aligners are manufactured by thermoforming alinger material to physical models 3D printed from 3D images of teeth of the user included in a treatment plan and wherein the treatment plan is generated using images crated from impressions received from the user” are being treated as a product by process limitations, that is, that the aligners are made by an thermoforming over a model obtained by 3D images from an impression formed by the user using a kit. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a rejection may be made and the burden is shifted to appliance to show an unobvious difference. See MPEP 2113. Thus even through Phan does not teach the steps, the aligners would be the same or similar as claims, especially since Phan teaches, as incorporated by reference, using an impression of the user to created 3D images to created models that 
Lowe teaches an aligner system comprising at least one alinger, the user applies at least one of the plurality of aligners to the tooth for less than twenty two hours per day during a treatment duration (col. 6, ll. 58-67, it excludes the traditional 22/7 usage, therefore, Lowe teaches less than 22 hours, further col. 3, ll. 49-59 teaches wearing the appliances for less time during a 24 hour period will still move teeth, however, it extends the total length of the treatment). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Phan with the wearing as taught by Lowe in order to allow for reduced wear time of the aligners during a 24 hour period as desired by the user. Phan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach modifying friction of a tooth contact surface of the plurality of aligners, wherein the first, second, third aligners have the tooth contact surface with the modified friction and the 3D images are created based on the impressions that were created by the user using a dental impression kit and the aligners are provided to the user in a single shipment.   
Kopelman teaches a method for orthodontic treatment comprising manufacturing a plurality of aligners and modifying friction of a tooth contact surface of an alinger of the plurality of aligners (see par. 67, “Optionally, the second layer can be formed with 
Fisher teaches a method for orthodontic treatment comprising receiving from a user, impressions created by the user using an impression kit (par. 35, 38, upper and lower impressions), generating a treatment plan using images created from the impressions received from the user (pars. 48-50) , the treatment plan including 3D images of teeth of the user incrementally moving at each step of the treatment plan (pars. 51, 53-54), 3D printing physical models of the teeth of the user based on the 3D images of the teeth included in the treatment plan (pars. 51, 53-54) manufacturing a plurality of aligners by thermoforming aligner material to the physical models (pars. 15, 53-54) and providing the plurality of aligners to the user in a single shipment (pars. 61, 70). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the step of receiving an impression as taught by Phan/Lowe/Kopelman with receiving the impression from the user as taught 
Phan teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 18-24 the alinger system further comprises a vibration device configured to apply a vibration force of the tooth, thereby stimulating cellular activity in blood around the tooth and making the tooth more susceptible to movement, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth, wherein the treatment plane specified wearing the vibration device for twenty minutes per day, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day,  wherein the vibration device provides a vibration force of approximately 0.25 Newtons to the tooth, wherein the vibration device provides a vibration force at a frequency of approximately thirty Hertz vibration device is removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth, the vibration device is applied to the tooth either before the at least one of the plurality of aligners is applied to the tooth or after the at least one of the plurality of aligners is removed from the tooth and the vibration device is applied to the tooth both before the at least one of the plurality of aligners is applied to the tooth and after the at least one of the plurality of aligners is removed from the tooth, the treatment plan specifies wearing the vibration device for twenty minutes per day, the vibration device is removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day, the vibration device 
Lowe further teaches with respect to claim 18, providing a vibration device configured to apply a vibration force to the tooth, thereby stimulating cellular activity in blood around the tooth and making the tooth more susceptible to movement, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth ( and applying a selected vibrational force to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see figures, the device is placed in the mouth in a removable manner, such that it contacted with the aligner and therefore coupled by contact), with respect to claim 19, wherein the treatment plane specifies wearing the vibration device for twenty minutes (col. 8, ll. 59-68) and with respect to claim 20, the aligner system further comprising a light source configured to apply light to the tooth (see claim 15 of Lowe, “one or more of micropulse vibrations,…IR light), with respect to claim 22, the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day (col. 8, ll. 59-67), with respect to claim 23, the vibration device provides a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2) and  with respect to claim 24, the vibration device provides the vibrational force at a frequency of approximately thirty Hertz (col. 8, l. 67, col. 9, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the system of Phan with the wearing 
With respect to claims 27-29, Phan/Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach the surface of the alinger correspond to a lingual side or buccal side of the teeth of the user, wherein the surface of the aligner corresponds to both the lingual side and the buccal side of the teeth of the user and wherein modifying the friction of the surfaces causes the surface to have a higher coefficient of friction with respect another portion of the alinger that is not in contact with teeth of the user.
Kopelman teaches with respect to claims 27-28, wherein the surface of the aligner corresponds to a lingual or buccal side of the teeth of the user (see par. 67, such that the surface is the surface that contacts the teeth, therefore, the lingual and buccal side would be roughened, it is noted that the claims do NOT limit it to only a single surface) and a lingual and buccal side (see par. 67, explanation above, such that the surfaces would include the lingual and buccal surface) and with respect to claim 29, wherein modifying the friction of the surfaces causes the surface to have a higher coefficient of friction with respect another portion of the alinger that is not in contact with teeth of the user (such that only the surface contacting the teeth is treated, therefore, the outer portion would still have the reduced coefficient of friction, par. 67).It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aligners taught by Phan/Lowe to modify the friction of a tooth contact surface of the all of the aligners in the series as taught by Kopelman in order to improve the ability of the shell to grip onto the teeth.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760), as evidenced by Phan (5,975,893) incorporated by reference, in view of Lowe (10,111,729) in view of Kopelman et al. (2015/0366637) in view of Fisher (2009/0081604) as applied to claim 1 above, and further in view of Sernetz (2005/0181332).
Phan/Lowe/Kopelman/Fisher teaches the invention as substantially claimed and discussed above, however, including Kopelman teaching the friction of the surface comprises roughening the surface of the aligner (see above rejection with respect to claim 1), does not specifically teach the roughening is achieved suing a tool or material and chemically roughening.
Serinetz teaches a method for orthodontic treatment wherein a surface of the orthodontic device is roughened using a tool (i.e. a laser) or material (i.e. sandblasting, the sand being a material) and chemically roughened (see pars. 23, 37). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the Phan/Lowe/Kopelman/Fisher with Sernetz in order to take advantage of a known method for roughening a surface in the art. It is noted that the specific method does not appear to provide any advantage or unexpected result and it taught by the prior art as being known methods.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760) in view of Kopelman et al. (2015/0366637).
With respect to claim 17, Phan teaches an aligner system comprising a plurality of aligners configured to move a tooth of a user, a first aligner 302 of the plurality of aligners including a first thickness of a material, a second aligner 303 of the plurality of aligners including a second thickness of the material and a third aligner 304 of the plurality of aligners including a third thickness of the material, and wherein the first aligner imparts a first movement stimulus to the tooth via the first thickness, the second aligner imparts a second movement stimulus to the tooth via the second thickness and the third aligner imparts movement stimulus to the tooth via the third thickness, wherein the second thickness is the same as the third thickness (see detail explanation above with respect to claim 1 regarding appliance’s in a series having the same thickness but varying in geometry). It is noted that the aligners of the aligner system can be provided to the user in a single shipment and applied to the user for less than twenty-two hours per day, such that the user choices to only wear the aligners at night. It is noted that since the claimed apparatus is capable of functioning, the claimed limitations are met. It is noted that the limitations including “the plurality of aligners are manufactured by thermoforming alinger material to physical models 3D printed from 3D images of teeth of the user included in a treatment plan and wherein the treatment plan is generated using images crated from impressions received from the user” and “the treatment plane is generated using images created from impressions received from the user” are being treated as a product by process limitations, that is, that the aligners are made by an thermoforming over a model obtained by 3D images from an impression formed by the user using a kit. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. 
Kopelman teaches an aligner system wherein the alinger is is porivded with a tooth contact surface of modified friction (see par. 67, “Optionally, the second layer can be formed with topological features (e.g., embossing, brushing, texturing, roughening, etc.) to enhance surface friction between the shell and the enamel of the received teeth. Such features can be used, for instance, to improve the ability of the shell to grip onto the teeth when worn by the patient). Kopelman teaches a series of aligners (par. 31). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aligners taught by Phan to modify the friction of a tooth contact surface of the all of the aligners in the series as taught by Kopelman in order to improve the ability of the shell to grip onto the teeth. 

Claims 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2006/0008760) in view of Kopelman et al. (2015/0366637) as applied to claim 17 above, and further in view of Lowe (10,111,729).
Phan/Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 18-20 and 22-24 the alinger system further comprises a vibration device configured to apply a vibration force of the tooth, thereby stimulating cellular activity in blood around the tooth and making the tooth more susceptible to movement, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth, wherein the treatment plane specified wearing the vibration device for twenty minutes per day, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day,  wherein the vibration device provides a vibration force of approximately 0.25 Newtons to the tooth, wherein the vibration device provides a vibration force at a frequency of approximately thirty Hertz vibration device is removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth, the vibration device is applied to the tooth either before the at least one of the plurality of aligners is applied to the tooth or after the at least one of the plurality of aligners is removed from the tooth and the vibration device is applied to the tooth both before the at least one of the plurality of aligners is applied to the tooth and after the at least one of the plurality of aligners is removed from the tooth, the treatment plan specifies wearing the vibration device for twenty minutes per day, the vibration device is removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day, the vibration device provides a vibrational force of approximately 0.25 Newtons to the tooth 
Lowe further teaches with respect to claim 18, providing a vibration device configured to apply a vibration force to the tooth, thereby stimulating cellular activity in blood around the tooth and making the tooth more susceptible to movement, wherein the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners when the at least one of the plurality of aligners is applied to the tooth ( and applying a selected vibrational force to the tooth (col. 6, ll. 46-51, col. 8, ll. 39-67, col. 9, ll. 1-2, see figures, the device is placed in the mouth in a removable manner, such that it contacted with the aligner and therefore coupled by contact), with respect to claim 19, wherein the treatment plane specifies wearing the vibration device for twenty minutes (col. 8, ll. 59-68) and with respect to claim 20, the aligner system further comprising a light source configured to apply light to the tooth (see claim 15 of Lowe, “one or more of micropulse vibrations,…IR light), with respect to claim 22, the vibration device is configured to be removeably coupled to the at least one of the plurality of aligners for approximately twenty minutes per day (col. 8, ll. 59-67), with respect to claim 23, the vibration device provides a vibrational force of approximately 0.25 Newtons to the tooth (col. 8, l. 67, col. 9, ll. 1-2) and  with respect to claim 24, the vibration device provides the vibrational force at a frequency of approximately thirty Hertz (col. 8, l. 67, col. 9, ll. 1-2).  It is noted that with respect to claim 19, the applicant is claiming the alinger system and not a method of use, therefore, the limitations are functional, such as the vibration device only has to be able to function as claimed. It would have been obvious to one having ordinary skill in the art before the effective filling .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.  
The applicant argues that support for the material being the same between the appliances of different thicknesses and further including two appliances of the same material and thickness is supported in the specification due to the applicant disclosing in par. 47 of the specification that the embodiments can be combined with one another and further in par. 53 teaches any of the embodiment can be incorporated with any of the other embodiments. However, it is noted that in the cited sections, the applicant is discussing individual aligners and NOT a system of aligners. While applicant discloses a system wherein the aligners are different throughout the series, and the user of several “traditional” aligners, it is noted that traditional aligners is being understood to be prior art aligners and it is noted as evidenced by the prior art in the rejection, traditional aligners came in different thicknesses, therefore, support for them being the same thickness is not provided by the use of traditional aligners The same applies to the 
The applicant argues that the prior art of Phan, Lowe, and Fisher do not teach modifying friction of a tooth contact surface of the alinger, however, the prior art of Kopelman has been used to teach the new limitations and therefore, the applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI M EIDE/Primary Examiner, Art Unit 3772   

9/29/2021